Citation Nr: 1116791	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 14, 1957, to October 6, 1957.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2010 Board decision determined that service connection was warranted for bilateral hearing loss and tinnitus, but incorrectly characterized these claims as being denied in the Order that followed the decision.  The appellant appealed the February 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2010, the Court returned the case to the Board pursuant to a Joint Motion for Remand requesting that the court vacate and remand the February 2010 Board decision in order to correct the Order as incorrectly set forth therein.  The Order will be corrected in the decision below.  


FINDING OF FACT

There is competent medical evidence linking bilateral hearing loss and tinnitus to acoustic trauma during a period of service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the claims on appeal.  This is so because the Board is taking action favorable to the appellant in the decision below.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The term "active military, naval, or air service" includes ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  There are some disabilities, including sensironeural hearing loss and tinnitus, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure more than 40 decibels, or at least 3 of these 5 threshold levels must measure more than 25 decibels, or speech recognition must be lower than 94 percent.  38 C.F.R. § 3.385.

The Court has held that in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The appellant submitted an official military record, DD Form 44, indicating that he served on ACDUTRA with an artillery unit from April 1957 to October 1957.  He asserts that he developed bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma while serving with this artillery unit.  Reports from private and VA examiners dated in March 2004 and December 2004, respectively, have supported the appellant's assertions that he has bilateral hearing loss and tinnitus as a result of service.  A February 2004 report from the manager of a store that sold hearing aids also supports the appellant's assertions to the extent that it stated it was "probable" that the appellant had hearing loss that was the result of exposure to excessive noise in the military.  The December 2004 report from the VA examiner included audiometric findings revealing pure tone thresholds that demonstrated bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

The RO made a finding of unavailability of service medical records in October 2004 indicating that it has attempted to obtain service department records, to no avail.  However, given the fact that the documented ACDUTRA service with an artillery unit would be consistent with duty that would likely involve acoustic trauma resulting from being in the proximity to artillery pieces when fired and the supporting positive private and VA medical opinions shown above, the Board will conclude that service connection for bilateral hearing loss and tinnitus may be granted.  Unless the preponderance of the evidence is against the claims, they cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  It cannot be said that the preponderance of the evidence is against the claims, as there is not of record any clinical evidence finding that bilateral hearing loss and tinnitus are not the result of service.  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


